DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

3.  Applicant’s amendment, filed 10/27/2021, has been entered.

     Claims 1-2 have been amended

     Claims 3-29 have been canceled.

4.   Applicant’s election without traverse of Group I and the species of no further steps of administering other therapeutic agents in the Response to Restriction Requirement, filed 07/23/2020, has been acknowledged.

    Claim 1 is under consideration.

    Claim 2 has been withdrawn from consideration as being drawn to non-elected species.

     For the record, including the Office Communication, mailed 06/29/2020,
     applicant’s election without traverse of a specific disease non-small cell lung cancer as the specific cancer and the specific checkpoint inhibitor of PD-1 inhibitor has been acknowledged.


         the specific subject PD-L1 low expressors,
         the specific method of further comprising , prior to treatment identifying the subject as a checkpoint inhibitor refractory subject,
         the specific method where the cells in a test tissue sample comprising cancer cells,
     the specific method where the cells are assessed for expression of PD-L1 and
         the specific method NOT further comprising administering a checkpoint inhibitors.        
 
5. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 10/27/2021. 

    The rejections of record can be found in the previous Office Actions, mailed 03/19/2021 and 08/27/2021.  

     Given applicant’s canceled / amended claims, filed 10/27/2021,
     New Grounds of Rejection have been set forth herein.
6. Again, it is noted that no Information Disclosure Statement has been filed in this application.

7. Upon reconsideration of applicant’s amended / canceled claims, filed 10/27/2021,
     the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 

8. Upon reconsideration of applicant’s amended / canceled claims, filed 10/27/2021,
    the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph enablement has been withdrawn. 

9. Upon reconsideration of applicant’s amended / canceled claims, filed 10/27/2021
     the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph written description has been withdrawn. 

10. Upon reconsideration of applicant’s amended / canceled claims, filed 10/27/2021
     the previous rejection under 35 U.S.C. 103 has been withdrawn as the limitations and issues have changed. 

     New Grounds of Rejection have been set forth herein.

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
      A person shall be entitled to a patent unless –

     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.

     (a)(2) the claimed invention was described in a patent issued under section 151, or in an 
              application for patent published or deemed published under section 122(b), in which the 
              patent or application, as the case may be, names another inventor and was effectively               
              filed before the effective filing date of the claimed invention.

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


13. Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Freeman et al. (US 2016/0108123). 
     
     In teaching Antibody Molecules to PD-L1 and Uses Thereof,
     Freeman et al. teach treating cancer, including lung cancer, non-small cell lung cancer (NSCLC)
     (e.g., see paragraphs [0008], [0129]-[0131], [0139], [0147], [0160], [0173], [0175], [0176], [0182], [0187], [0188], [0191], [0208], [0209], [0213], [0237], [0239], [0255],  [0259], [0272], [0496], [0497], [0505], [0511]-[0525], [0555], [0597], [0607], [0610], [0611], [0625], [0628], [0672], [0680], [0690], [0692], [0695], [0697]-[0703], [0705], [0710], [0717], [0719], [0723], [0728], [731], [0735], [0738], [0775], [0780], [0833], [0873], [0883], [0889], [0892], [0904], 0916], [0928], [0932], [0967], [1071]-[1086]),
      including the administration of PD-1 inhibitors / anti-PD-1 antibodies
([0006], [0007], [0014], [0030], [0058], [0108], [0109], [0166], [0181], [0196], [0197], [0202], [0209],[0216], [0217], [0230], [0256], [0261], [0268], [0301], [0456], [0461], [0490], [0509], [0510], [0514], [0516], [0535], [0536], [0537], [0545], [0546], [0548], [0551]-[0586]

     including anti-PD-1 antibodies, including nivolumab (also known as BMS-936558, MDXII06), pembrolizumab (also known as Keytruda, lambrolizumab, MK-3475M), including Pidilizxumab, AMP-224 (e.g., see paragraphs [0552], [0573], [0574], [0584]-[0586], [0709], [0845]-[0846], [0847]),
     including the administration of CD40L agonists (including CD40 agonist ([0159], [0196], [0197], [0542], [0580]-[0582], [0889]-[0894])
      including the CD40 agonist ISF35 (chimeric CD40L) (see paragraph [0892]) 
      including the administration CD40L agonists / ISF35 and PD-1 inhibitors, including anti-PD-1 antibodies in combination therapy with PD-1 inhibitors in the treatment of NSCLC
     ([0108], [0109], [0159], [0160], [0173], [0175], [0176], [0181], [0196], [0197], [0198], [0202], [0209], [0214]-[0217], [0505], [0510], [0514], [0516], [0517], [0537], [0542], [0545], [0546], [0550], [0551], [0552], [0560]-1072])
     (see entire document, drawings, Background, Summary, Uses of the Anti-PD-L1 Antibody Molecules, Combination Therapies,  Additional Combination Therapies, Additional Features and Embodiments, Additional Combination Therapies, Additional Features and Embodiments, Brief Description of the Drawings, Brief Description of the Tables, Detailed Description, Antibodies, Molecules, exemplary Anti-PD-L1 Molecules, Pharmaceutical Compositions and Kits, Uses of Anti-PD-L1 antibody Molecules, Therapeutic Uses, Types of Cancer, Theranostic Methods, Combinations of Anti-PD-L1 Antibodies with Cancer Vaccines, Immunosuppression, Additional Combination Therapies, Immunomodulators, Cancer Therapies, Additional Combination Therapies, Exemplary Agents Used in the Combinations, Exemplary TLR Agonists, Exemplary CD40 Agonistic ([0889]-[0895], Examples, Claims)    .

     Note that the CD40 agonist ISF35 (chimeric CD40L) constructs reads on “adenovirus vector comprising SEQ ID NO: 1, operatively linked to a promoter sequence and to a polyadenylation signal sequence.

     Also, noted that the following references provide further evidence that the structure of ISF35 taught by Freeman et al. read on the “adenovirus vector comprising SEQ ID NO: 1 operatively linked to a promoter sequence and to a polyadenylation signal sequence” recited in claim 1

      Castro (Cancer Research 72(12): 2937-2947, June 15, 2012) (of record) and Prussak (US 2008/0318886) (of record)
    Castro teach Gene Immunotherapy of CLL: A Phase I Study of Intranodally Injected Adenovirus Expressing a Chimeric CD154 Molecule by using adenovirus encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms
     (see entire document, including Abstract, Introduction, Materials and Methods, Results). 

     Prussak (US 2008/0318886) teaches Methods of Increasing Cancer Sensitivity to Chemotherapeutic Agents Using Chimeric ISF35, 
    including the construction of chimeric CD154, including ISF35, relevant amino acids, nucleic acids, vectors (e.g., see paragraphs [0026]-[0028], [0041]-[0065]; Examples 1-2),
     (see entire document, Abstract, Figures, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, including, Definitions, CD154, 
     including Adenovirus synthesis, Expression and Function of a Chimeric Accessory Molecule Ligand Gene in CLL Cells and HeLa Cells HeLa, Treatment of breast Cancer Patients with ISF35, Treatment of a lung cancer patients with ISF35 in combination with a chemotherapeutic agents, Treatment of prostate cancer patients with ISF35 in combination with the chemotherapeutic agents rituximab, Treatment of a CLL patient with ISF35 in combination with the chemotherapeutic agents chlorambucil; Claims). 

    Products of identical chemical composition cannot have mutually exclusive properties. Achemical composition and its properties are inseparable. Therefore, if the prior art teaches theidentical chemical structure, the properties applicant discloses and/or claims are necessarilypresent. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. 
    See MPEP 2131.01(d) and MPEP 2112 - 2113 for case law on inherency.  

      The prior art teaches the ISF35 which has been constructed, included an adenovirus vector comprising SEQ ID NO: 1, operatively linked to a promote sequence and to a polyadenylation signal sequence anticipates their present claim to the same ISF35 construct.

      Here, the prior art discloses a material, namely ISF35 containing the same construct / sequence recited in the claimed invention.
     The claimed sequences necessarily contain the amino acids in the claims.
      See In re Crish, 73 USPQ2d 1364 (Fed. Cir. 2004).
      See MPEP 2112.

     It does not appear that the claim language or limitations result in a manipulative difference in the method steps of treating NSCLC comprising administering certain PD-1 inhibitors and a ISF35 construct when compared to the prior art disclosure.  
     See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). 

     A basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art
      Ex parte Levy, 17 USPQ2d 1461 (BPAI 1990).

14.  Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2016/0108123) in view of Castro (Cancer Research 72(12): 2937-2947, June 15, 2012) (of record), Prussak (US 2008/0318886) (of record), Sharon (Chin J Cancer Vol. 33 Issue 9: 434-444, 2014) and Goswami et al., A Phase 1b/II open-label study to evaluate the safety and efficacy of MEDI-551 in combination with immunomodulating therapy in patients with relapsed or refractory aggressive B cell lymphomas, Journal for Immune Therapy of Cancer , 4 (Suppl 3)p73; DOI:10.1186/2051-1426-23-P73
     In teaching Antibody Molecules to PD-L1 and Uses Thereof,
     Freeman et al. teach treating cancer, including lung cancer, non-small cell lung cancer (NSCLC)

      including the administration of PD-1 inhibitors / anti-PD-1 antibodies
([0006], [0007], [0014], [0030], [0058], [0108], [0109], [0166], [0181], [0196], [0197], [0202], [0209],[0216], [0217], [0230], [0256], [0261], [0268], [0301], [0456], [0461], [0490], [0509], [0510], [0514], [0516], [0535], [0536], [0537], [0545], [0546], [0548], [0551]-[0586]
[0709], [0830]-[0832], [0845]-[0859], [0914], [0915], [0980], [0987]-[0990], [1031], [1064], [1060], [1070]-1072], [1087]),
        including anti-PD-1 antibodies, including nivolumab (also known as BMS-936558, MDXII06), pembrolizumab (also known as Keytruda, lambrolizumab, MK-3475M), including Pidilizxumab, AMP-224 (e.g., see paragraphs [0552], [0573], [0574], [0584]-[0586], [0709], [0845]-[0846], [0847]),
     including the administration of CD40L agonists (including CD40 agonist ([0159], [0196], [0197], [0542], [0580]-[0582], [0889]-[0894])
      including the CD40 agonist ISF35 (chimeric CD40L) (see paragraph [0892]) 
      including the administration CD40L agonists / ISF35 and PD-1 inhibitors, including anti-PD-1 antibodies in combination therapy with PD-1 inhibitors in the treatment of NSCLC
     ([0108], [0109], [0159], [0160], [0173], [0175], [0176], [0181], [0196], [0197], [0198], [0202], [0209], [0214]-[0217], [0505], [0510], [0514], [0516], [0517], [0537], [0542], [0545], [0546], [0550], [0551], [0552], [0560]-1072])
     (see entire document, drawings, Background, Summary, Uses of the Anti-PD-L1 Antibody Molecules, Combination Therapies,  Additional Combination Therapies, Additional Features and Embodiments, Additional Combination Therapies, Additional Features and Embodiments, Brief Description of the Drawings, Brief Description of the Tables, Detailed Description, Antibodies, Molecules, exemplary Anti-PD-L1 Molecules, Pharmaceutical Compositions and Kits, Uses of Anti-PD-L1 antibody Molecules, Therapeutic Uses, Types of Cancer, Theranostic Methods, Combinations of Anti-PD-L1 Antibodies with Cancer Vaccines, Immunosuppression, Additional Combination Therapies, Immunomodulators, Cancer Therapies, Additional Combination Therapies, Exemplary Agents Used in the Combinations, Exemplary TLR Agonists, Exemplary CD40 Agonistic ([0889]-[0895], Examples, Claims).    

     Freeman et al. differs from claim 1 by not explicitly teaching “adenovirus vector comprising SEQ ID NO: 1 operatively linked to a promoter sequence and to a polyadenylation signal sequence” recited in claim 1.

     The following references provide further evidence that the structure of ISF35 taught by Freeman et al. read on the “adenovirus vector comprising SEQ ID NO: 1 operatively linked to a promoter sequence and to a polyadenylation signal sequence” recited in claim 1

    Castro teach Gene Immunotherapy of CLL: A Phase I Study of Intranodally Injected Adenovirus Expressing a Chimeric CD154 Molecule,
    including eradicating residual disease and elicit anti-tumor immune responses, which is achieved by using adenovirus encoding chimeric CD154 (Ad-ISF35) that enhances their ability to function as APC and increases their sensitivity to clearance by immune-effector mechanisms
     including detecting various markers, including immune costimulatory markers in circulatory tumor cells,
    including observing clinical responses, including cancer cell counts
    in addressing lymph node and bone marrow microenvironments in protecting cancer cells from apoptosis, which leads to treatments that provide immune stimulator and activation of the tumor microenvironment,
     including transduced CD40-activated cells / cancer cells to induce autologous T cell activation and immune recognition, leading to generation of anti-tumor / anti-leukemia responses,
     including reductions in  leukemia cells, lymphadenopathy, splenomegaly and could induce anti-leukemia immune responses,
     (see entire document, including Abstract, Introduction, Materials and Methods, Results). 

     Castro et al. differs from the claimed methods by not explicitly teaching administering the expression vector comprising a polynucleotides sequences encoding a chimeric CD154 / ISF135 to a checkpoint inhibitor subject, checkpoint inhibitors PD-L1 inhibitors and identifying the subject is a checkpoint / PD-L1 inhibitor refractory subject.

   Prussak teaches Methods of Increasing Cancer Sensitivity to Chemotherapeutic Agents Using Chimeric ISF35, 
     including the construction of chimeric CD154, including ISF35, relevant amino acids, nucleic acids, vectors (e.g., see paragraphs [0026]-[0028], [0041]-[0065]; Examples 1-2),
     including that the chimeric CD154 can be capable of expression on diverse cell types, including B cells, is less resistant to proteolytic cleavage and thus more stable when expressed on cellular membranes and maintain the receptor-binding capabilities of CD154,
    including methods of treating a refractory cancer in a patient by administering an effective amount of a chemotherapeutic agents thereby making the refractory cancer more sensitive to the chemotherapeutic agent prior to administering ISF35 to the patients (e.g., see paragraph [0009]
    including improving survival outcomes, including combination therapies resulting in more complete response rates as well as the need for subsequent treatments eventually leading to resistance to these agents resulting in another chemotherapy (e.g., see paragraph [0038]).
     (see entire document, Abstract, Figures, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, including, Definitions, CD154, Biological Activity of CD154, Treatment of Cancer By Administering Nucleic Acids Encoding ISF35 or an Analogous Construct, Examples 1-6:
Including Adenovirus synthesis, Expression and Function of a Chimeric Accessory Molecule Ligand Gene in CLL Cells and HeLa Cells HeLa, Treatment of breast Cancer Patients with ISF35, Treatment of a lung cancer patients with ISF35 in combination with a chemotherapeutic agents, Treatment of prostate cancer patients with ISF35 in combination with the 

     Given the teachings of the prior art of Castro and Prussak, including adenovirus encoding chimeric CD154 (Ad-ISF35), it is reasonable to conclude that the prior art teaches vectors comprising a polynucleotide sequences encoding a chimeric CD154 comprising SEQ ID NO: 1, adenoviral DNA or could comprise retroviral DNA, promoter sequence, polyadenylation signals sequences and compositions of the claimed invention.

      The following references provide additional teaching that read on the various PD-1 inhibitors recited in claim 1

     Sharon et al. review Immune Checkpoints in Cancer Clinical Trials,
     including PD-1/PD-L1 Inhibition of and Human Cancers, Nivolumab, (BMS-936558; MDX-1106)), Pembrolizumab (MK-3475, formerly lembrolizumab, including success in treating NSCLC, Pidilizumab (CT-011),
     including AUNP 12 peptide (Aurigene and Pierre Fabre, AMP-514 / MEDI4736,
     including pages 437-440, Table 2. Agents targeting PD-l / PD-L1 in clinical development and Table 3. Selected ongoing PD-1/PD-L1 trials in melanoma, renal cell cancer (RCC), and non-small cell lung cancer (NSCLC)
     (see entire document, including Abstract, Introduction, CTLA4 Inhibition of Human Cancers, PD-1/PD-L1 Inhibition of and Human Cancers, Conclusions)  

      Edmond Differing, Differding Consulting report Aunp-12 – A Novel Peptide Therapeutic Targeting PD-1 Immune Checkpoint Pathway For Cancer Immunotherapy – Structure Activity Relationships & Peptide Peptidomimetic Analogs (February 26, 2014),
     which is a peptide that could offer more effective and safer combination opportunities  in the context of other antibodies such as nivolumab, lamrolizumab, CT-011, MDX-1105, mMPDLl3280, MEDI-4736 or Amplimmune’s PD-L2-Fc fusion protein.         
    where blocking the PD-1 signaling pathways, have been shown to restore defective immune cell functions in cancer,
     including structures of AUNP-12 with potent properties, including inhibition of binding PD1 to PD-L2, inhibiting melanoma in mice, active in vivo against sepsis
     including rescue / recruitment of T cells and a reduction in PD1+ Tcells in tumor and blood.
     (see entire document).

      Goswami et al. report a Phase 1b/II open-level study to evaluate the safety and efficacy of MEDI-551 in combination with immunomodulating therapy in patients with replace or refractory aggressive B cell lymphomas (see entire document, including Background, Study Objectives, Study Design),
      including the known anti-PD-1 antibody MEDI0680 (AMP-514) which blocks inhibitor PD-1 receptors on T cells to augment immune responses.

       One of ordinary skill in the art would have been motivated administer PD-1 inhibitors, including those claimed and taught by the prior art in combination with the administration of CD40 agonists such as ISF35 construct agonists / ISF35 to substitute effective for T cell helper 

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
    that all the claimed elements (e.g., PD-1 inhibitors, CD40 agonist such as ISF35 on their own or in combination therapy, including the combination of PD-1 inhibitors and ISF35B to treat cancer, including NSCLC specifically) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering PD-1 inhibitors and ISF35 constructs to treat various cancers of interest including NSCLC to provide therapeutically effective approaches  achieve with a reasonable expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

15. No claim allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December, 29, 2021